Citation Nr: 1143055	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a migraine disorder (claimed as headaches and dizziness), including as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1986 to 
August 1986 and from January 1989 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim for service connection for a migraine disorder.  

Although the RO declined to reopen the claim of service connection for a migraine disorder in the January 2009 decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  A final November 2000 Board decision denied service connection for disability manifested by headaches, finding that there were no objective indications of chronic disability manifested by headaches.

2.  An unappealed October 2007 rating decision denied reopening of service connection for a migraine disorder, finding that the additional evidence did not show that the Veteran's migraine disorder was not related to active service and that the headaches were not a result of an undiagnosed illness.

3.  The evidence associated with the claims file subsequent to the October 2007 RO decision is cumulative, or does not relate to an unestablished fact necessary to substantiate the claim to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2007 RO decision that denied reopening of service connection for a migraine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence not having been received, the claim of service connection for a migraine disorder, including as due to a qualifying chronic disability, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  November 2006 and July 2007 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claim.

New and Material Evidence - Legal Criteria

In a November 1997 rating decision, the RO denied the Veteran's claim for service connection for a migraine disorder, finding that headaches were not incurred in service, including findings that headaches did not begin in service were not caused by service.  The Veteran appealed the decision to the Board, which denied the appeal for service connection in a November 2000 Board decision, finding that there were no objective indications of chronic disability manifested by headaches.  The Board decision reflects a review of the service treatment records showing no signs or non-medical indicators in service, noted that the complaints of headaches were first made after service, that the Veteran denied headaches upon examination after service, that there was medical evidence that the described headaches as likely tension headaches, and that neurological examination of the Veteran was normal.  The November 2000 Board decision was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

In May 2003, the Veteran filed a claim to reopen service connection for a migraine disorder.  An August 2004 rating decision denied reopening of service connection, finding that the additional evidence did not show a relationship between the post-service complaints of headaches (first made five years after service) and service. The Veteran appealed the August 2004 denial of reopening to the Board; however, the Veteran withdrew the appeal in July 2006.  

In October 2006, the Veteran filed another claim to reopen service connection for a migraine disorder.  An October 2007 RO decision denied the claim to reopen, finding that the Veteran's migraine disorder was not related to active service and that the headaches were not a result of an undiagnosed illness.  The Veteran was properly notified of the October 2007 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Service Connection for Migraine Disorder

The evidence of record at the time of the October 2007 RO decision included statements from the Veteran, lay statements submitted by the Veteran, the Veteran's service treatment records, Social Security Administration (SSA) records, and post-service VA and private medical records which cover a period through 2007.  A 
May 1992 VA medical examination report reflected no migraine disorder or migraine disorder symptoms.  An April 1997 VA medical examination report reflected tension headaches.  The Veteran submitted multiple internet articles concerning the effects of exposure to certain chemicals during the Gulf War.  In a December 2003 SSA disability decision, a SSA Administrative Law Judge (ALJ) found that the Veteran's mood disorders prevented him from gaining employment.  VA treatment records from April to September 2003 reflected treatment for chronic headaches.  A March 2004 VA medical examination report reflected a diagnosis of headaches secondary to stress and sinusitis.  

In the October 2007 RO decision, the RO denied reopening of service connection for migraine disorder, finding that the additional evidence did not show that the Veteran's migraine disorder was not related to active service and that the headaches were not a result of an undiagnosed illness.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's migraine disorder was related to service or that headaches were a result of an undiagnosed illness.  

In support of the current application to reopen service connection for a migraine disorder, the Veteran has submitted a copy of a September 1991 service "Report of Medical History" where the Veteran marked the box for "frequent headaches."  The Veteran also submitted VA treatment records from January 2008 to October 2008 reflecting current treatment for migraine headaches.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA treatment records from January 2008 to October 2008 are new, but do not provide a nexus of the current migraine disorder to active service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The September 1991 service "Report of Medical History" was already of record at the time of the October 2007 RO decision.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The diagnosis of tension headaches and migraines are known clinical diagnoses and, therefore, not undiagnosed illnesses.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception for a diagnosed migraine disorder.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim).  

In sum, none of the evidence received since the October 2007 RO decision constitutes competent evidence tending to show that the Veteran's current migraine disorder is related to active service, either by nexus opinion or by continuity of symptomatology, or is a result of an undiagnosed illness (a form of qualifying chronic disability).  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim for service connection for a migraine disorder (claimed as headaches and dizziness), including as due to a qualifying chronic disability.  Accordingly, the evidence received since the most recent final denial of the claim in October 2007 is not new and material, and 

reopening of the claim for service connection for migraine (headache) disorder is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for migraine disorder (claimed as headaches and dizziness), including as due to a qualifying chronic disability, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


